Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 22, 2019

                                     No. 04-19-00501-CV

                            IN THE MATTER OF M.M.C.D.-E.


                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01118
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order counsel for appellant, Amanda Wilhelm, to file the appellant’s brief by October 28, 2019.
This is an accelerated appeal of an order terminating the appellant’s parental rights which must
be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Given the time constraints governing the disposition of this appeal, further
request for extensions of time will be disfavored.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk